CAMPBELL, Judge.
Appellant/patient, Lenora Feiler, appeals the order involuntarily committing her to a mental institution. The involuntary placement hearing involved in this appeal occurred immediately prior to the hearing resulting in the involuntary commitment appealed and referred to in Chalk v. State, 443 So.2d 421 (Fla. 2d DCA 1984), and to some extent, could be considered a companion to that appeal.
It was in this proceeding below, to which reference is made in Chalk, that appellant’s counsel stipulated to the qualifications of a mental health professional who testified as to appellant’s illness. That issue is therefore not before the court in this case. Appellant here does, however, as did the appellant in Chalk, complain of the denial of her counsel’s request for closing argument.
On that point, for the reasons stated in Chalk, we reverse and remand for a new hearing when appellant shall be given an opportunity to present a closing argument. Meanwhile, if appellant continues to be involuntarily committed, she shall remain in custody pending the outcome of the new hearing.
Reversed and remanded.
HOBSON, A.C.J., and RYDER, J., concur.